Citation Nr: 0428581	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  04-03 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include on the basis of exposure to 
ionizing radiation and on the basis of exposure to Agent 
Orange herbicides during the Vietnam War era.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel

INTRODUCTION

The veteran served on active duty for over 20 years and 7 
months until his separation from active service in January 
1975.  He died on December [redacted], 1995.  The appellant is the 
surviving spouse of the deceased veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 decision of the Department 
of Veterans Affairs (VA), Muskogee, Oklahoma, Regional Office 
(RO).  The RO denied the appellant's claim for service 
connection for the cause of the veteran's death.  

In May 2004 the appellant and her daughter provided oral 
testimony before the undersigned Veterans Law Judge sitting 
at the RO, a transcript of which has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The RO issued a VCAA notice letter to the appellant in May 
2003.

The appellant seeks service connection for the cause of the 
veteran's death.  She bases her claim upon three distinct 
theories.  First, she contends that her husband was exposed 
to the toxic herbicide, Agent Orange, during the Vietnam War 
era, and that this exposure led to the development of his 
fatal lung cancer.  Second, she alleges that the veteran's 
work as a painter during service exposed him to carcinogenic 
paint fumes that ultimately resulted in the development of 
lung cancer.  Finally, the appellant contends that the 
veteran's death from lung cancer was the result of exposure 
to ionizing radiation during service.  

With respect to the appellant's theory regarding Agent Orange 
exposure, there is no evidence in the claims file, including 
the veteran's available service personnel file, to show that 
he served in the Republic of Vietnam during the Vietnam War 
era.  

Thus, such exposure cannot be presumed.  Consequently, any 
theory relating the veteran's fatal lung cancer to Agent 
Orange exposure would require positive evidence of the 
veteran's in-service exposure to such toxic herbicides in 
order to be tenable.  This information should be communicated 
to the appellant in order to assist her in the development of 
her claim.  38 U.S.C.A. § 5103.  

With respect to the appellant's theory that the veteran's in-
service occupation as a painter resulted in his death, there 
was received in May 2004 a letter from the veteran's 
physician expressing the opinion that exposure to paint fumes 
in service could have been the cause of the development of 
the veteran's fatal lung cancer.  

Although this opinion employs words amounting to speculation 
(i.e. "could have been the cause"), it does at least bring 
into focus the possibility of in-service causation.  The 
veteran's service personnel file indicates that his military 
occupational specialty (MOS) was that of a painter.  

Under U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical 
opinion is necessary if there is competent medical evidence 
that the veteran's death may be associated with his active 
duty, but the record does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
The necessity for an appropriate medical review is shown for 
the proper assessment of the appellant's claim based upon her 
occupational hazard theory.  38 U.S.C.A. § 5103A (West 2002).  

With respect to the appellant's contention that the veteran's 
death was the result of exposure to ionizing radiation during 
service, she has specifically alleged that while the veteran 
was stationed at Nellis Air Force Base in Nevada in 1957, he 
was involved in nuclear testing during Operation PLUMBBOB.  

Lung cancer is among the diseases for which service 
connection may be granted on a presumptive basis if it is 
shown that the veteran participated in a "radiation-risk 
activity."  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. 
§ 3.309(d) (2004).  Radiation-risk activity includes 
Operation PLUMBBOB, which was conducted in Nevada from May 
28, 1957 through October 22, 1957.  


Service records do indicate that the veteran was stationed at 
Nellis Air Force Base in Nevada during this time period.  
Based upon the foregoing, the Board finds that the 
development of the issue of service connection for the cause 
of the veteran's death, claimed as secondary to exposure to 
radiation, is required.

Section 3.311 essentially states that a dose assessment will 
be made in all claims in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease resulted from radiation 
exposure.  38 C.F.R. § 3.311(a) (2004); see also Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).

Under the present circumstances, the record shows that lung 
cancer is a "radiogenic disease," and it appears that the 
disease became manifest within the applicable time period.  
See 38 C.F.R. § 3.311(b)(2)(ii), (b)(5).

As stated above, the appellant contends that the veteran's 
fatal lung cancer resulted from radiation exposure.  
Therefore, as lung cancer is a "radiogenic disease," and the 
appellant has alleged that the veteran's fatal lung cancer 
resulted from his exposure to radiation, a dose assessment is 
required.  38 C.F.R. § 3.311(a).

Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (2004).

In all other claims involving radiation exposure, a request 
will be made for any available records concerning the 
veteran's exposure to radiation.  These records normally 
include but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation dose in service.  

All such records will be forwarded to the Under Secretary for 
Health, who will be responsible for preparation of a dose 
estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

It does not appear that the RO referred the case to the Under 
Secretary for Health, as mandated in 38 C.F.R. § 
3.311(a)(2)(iii).  On remand, the VBA AMC should, after 
completing all necessary development (as will be discussed in 
detail below), refer the case to the Under Secretary for 
Health, even if such development yields no evidence of 
radiation exposure.  See 38 C.F.R. § 3.311(a)(1).

Initially, the VBA AMC should request a dose assessment from 
the Department of Defense for the allegation of exposure to 
radiation from participation in Operation PLUMBBOB.  In that 
regard, efforts must be made to locate evidence of radiation 
exposure by sending requests for pertinent records to the 
National Personnel Records Center (NPRC) and the Dosimetry 
Branch of the Department of the Air Force (USAF Center for 
Radiation Dosimetry).

If it is found, upon completion of the above development 
(including a dose assessment from the Under Secretary for 
Health), that the veteran was exposed to radiation during 
service, the claim must be referred to the Under Secretary 
for Benefits for further consideration in accordance with 38 
C.F.R. § 3.311(c).  38 C.F.R. § 3.311(b).

If it is determined that the veteran was not exposed to 
radiation, further development (i.e., referral to the Under 
Secretary for Benefits) is not required under 38 C.F.R. § 
3.311.  See Wandel v. West, 11 Vet. App. 200, 205 (1998).  

In addition, the VBA AMC should also consider on remand 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the issue of service connection for the cause of 
the veteran's death, including as secondary to exposure to 
radiation is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should inform the 
appellant that any theory relating the 
veteran's fatal lung cancer to Agent 
Orange exposure would require positive 
evidence of the veteran having been 
stationed in the Republic of Vietnam 
during the Vietnam War era, or positive 
evidence of in-service exposure to toxic 
herbicides.  The appellant should also be 
asked to provide any additional evidence 
she may possess regarding the veteran's 
alleged exposure to radiation in service, 
or his exposure to toxic paint fumes 
during service.

4.  The VBA AMC should send a request for 
any information regarding the veteran's 
reported exposure to ionizing radiation 
[including but not limited to the 
veteran's Record of Occupational Exposure 
to Ionizing Radiation (DD Form 1141)] 
while stationed at Nellis Air Force Base 
in Nevada in 1957 during Operation 
PLUMBBOB to the following locations, as 
well as any other locations where it is 
indicated that such information may be 
found:

(a) Air Force Medical Operations Agency 
AFMOA/SGOR Radiation Protection Division 
110 Luke Avenue, Room 4005 Bolling Air 
Force Base Washington, DC 20332-7050;

(b) USAF Center for Radiation Dosimetry E 
Drive Brooks AFB, TX 78235

(C) National Personnel Records Center 
(NPRC).

These requests should document where the 
veteran was stationed during Operation 
PLUMBBOB, as noted in the body of this 
remand.

Attempts to obtain these records from 
these locations shall continue until the 
records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.

The VBA AMC should take any appropriate 
action suggested by the facilities 
mentioned above in the event that it 
cannot provide the information requested.

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the appellant that it has 
been unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.

6.  The VBA AMC, as provided in 38 C.F.R. 
§ 3.311(a)(2)(i), should request dose 
information from the Department of 
Defense.  In this regard, the VBA AMC 
should contact the Defense Threat 
Reduction Agency (DTRA) to ascertain 
whether it can provide a dose estimate 
for the veteran with respect to his 
alleged exposure to ionizing radiation as 
a result of his participation in 
Operation PLUMBBOB, while stationed at 
Nellis Air Force Base, in Nevada in 1957.

The VBA AMC should provide DTRA with 
additional information, including copies 
of available service records (including 
service personnel records), a copy of 
this remand, and any other pertinent 
information submitted by the appellant, 
if any, regarding the above-mentioned 
activities.

The VBA AMC should take any appropriate 
action suggested by the DTRA in the event 
that it cannot provide a dose estimate 
for the veteran.  

7.  The VBA AMC must then forward such 
records and any other evidence pertaining 
to the veteran's reported exposure to 
ionizing radiation to the Under Secretary 
for Health, who will be responsible for 
preparation of a dose estimate, to the 
extent feasible, based on available 
methodologies.  38 C.F.R. § 
3.311(a)(2)(iii).

The VBA AMC should take any appropriate 
action suggested by the Under Secretary 
for Health in the event that it cannot 
provide a dose estimate for the veteran.

8.  If it is determined that the veteran 
was exposed to ionizing radiation, as 
claimed, the issue should be referred to 
the Under Secretary for Benefits under 38 
C.F.R. § 3.311(c) as provided by § 
3.311(b)(1).  See Wandel v. West, 11 Vet. 
App. 200, 205 (1998) (holding that absent 
competent evidence of radiation exposure, 
VA is not required to forward a claim to 
the Under Secretary for Benefits).

9.  If it is determined that the veteran 
was exposed to in-service radiation, but 
that his lung cancer was not related to 
such exposure, or that he was not exposed 
to ionizing radiation, the VBA AMC should 
schedule a VA medical opinion from an 
appropriate medical specialist to 
carefully review the records pertaining 
to whether there is any causal 
relationship between the veteran's MOS as 
a painter and the development of fatal 
lung cancer.

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the medical specialist 
prior and pursuant to submission of a 
medical opinion report.

The medical specialist must annotate the 
medical opinion report that the claims 
file was in fact made available for 
review.

After carefully reviewing all medical 
evidence of record, including the service 
medical records and the copy of this 
remand, and any relevant VA examinations, 
the medical specialist is directed to 
specifically answer the following 
questions:

Is it likely, unlikely, or as likely as 
not (the medical specialist is to choose 
one) that the veteran's fatal lung cancer 
was the result of his exposure to paint 
fumes in service, or any other in-service 
disease or injury?  




In answering this question, the examiner 
should specifically discuss the etiology 
of the veteran's lung cancer disability, 
including a discussion of whether the 
fatal lung cancer was the result of in-
service exposure to paint fumes, versus 
pre-service and post-service exposure to 
the same or other substances, such as 
tobacco smoke.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

10.  Thereafter, the VBA AMC should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular, the 
VBA AMC should review the requested 
medical opinion report(s) to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the VBA AMC 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).

11.  After undertaking any development in 
addition to that specified above, the VBA 
AMC should readjudicate the issue of 
entitlement to service connection for the 
cause of the veteran's death, including 
as secondary to exposure to ionizing 
radiation, carcinogenic paint fumes, 
and/or secondary to Agent Orange 
herbicides.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case containing all applicable 
criteria pertinent to the appellant's claim.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

